                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         EVGENIA PEKELNY,
                                   7                                                          Case No. 4:19-cv-05617-KAW
                                                        Plaintiff,
                                   8                                                          ORDER REGARDING UNUSABLE
                                                 v.                                           CHAMBERS COPIES
                                   9
                                         EDEN MEDICAL CENTER, et al.,                         Re: Dkt. No. 18-2
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          PLEASE TAKE NOTICE that the chambers copy of Defendants’ request for judicial

                                  14   notice was submitted in a format that is not usable by the court.

                                  15          The chambers copy is not usable because it

                                  16          [ ]     consists of a stack of loose paper wrapped with a rubber band;

                                  17          [ ]     consists of a stack of loose paper fastened with a binder clip or a paper clip;

                                  18          [ ]     is too thick to permit secure fastening with a staple, and is fastened with a

                                  19                  brad-type fastener that is too short for the thickness of the document;

                                  20          [x]     has no tabs for the voluminous exhibits;

                                  21          [ ]     includes exhibits that are illegible;

                                  22          [ ]     includes exhibits that are unreadable because the print is too small;

                                  23          [ ]     includes text and/or footnotes in a font smaller than 12 point;

                                  24          [ ]     includes portions or exhibits that are redacted because the submitting party

                                  25                  has requested leave to file those portions under seal; or

                                  26          [ ]     is not usable for another reason –

                                  27

                                  28
                                   1          The paper used for the above-described chambers copy has been recycled by the court.

                                   2   Defendants shall submit a chambers copy in a format that is usable by the court no later than

                                   3   February 18, 2020.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 12, 2020

                                   6                                                   ______________________________________
                                                                                       KANDIS A. WESTMORE
                                   7                                                   United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
